DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
       Summary
Claims 1-20 are pending and considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 11 of U.S. Patent No. US 9,528,126. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims comprises all active steps that obviously to the rejected claims that directed to 1st cation plus second cation exchange columns plus the anion exchange column after the second cation exchange column that end up with the product of each exchange column with obvious same elution buffer. Therefore, the rejection claims are obvious to the issue claims for any person ordinary skill in the art.
Claims 18-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 8-9 of U.S. Patent No. US 9,528,126. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claim comprises the same 1st cation followed with 2nd anion plus the 2nd cation or 2nd anion columns in combination but obvious elusion buffer conditions that end up with the same election product. Therefore, the rejection claims are obvious to the issue claims for any person ordinary skill in the art.
Claims 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 9,528,126. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims comprises the same  combination of the 1st cation followed with 2nd anion in the same kind of elution condition to obtain the same product although the issue claims comprising more specific or narrow scope of the claims. However, the scopes of the issued claims and rejection claims are overlapping.  Therefore, the rejection claims are obvious to the issue claims for any person ordinary skill in the art.
Claims 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 11 of U.S. Patent No. US 9,528,126. Although the claims at issue are not identical, they are not patentably distinct from each other the issued claims comprises all active steps that obviously to the rejected claims that directed to 1st cation plus second cation exchange columns plus the anion exchange column after the second cation exchange column that end up with the product of each exchange column with obvious same elution buffer. Therefore, the rejection claims are obvious to the issue claims for any person ordinary skill in the art.
Claims 1-4 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of U.S. Patent No. US 7,261,544. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims comprises the same combination of the 1st cation exchange column with matrix of particular function ligand of R-SO3 followed with 2nd cation and then anion in the same kind of elution condition to obtain the same product although the issue claims comprising more specific or narrow scope of the claims. Moreover, it is obvious for the person ordinarily skill in the at the art using the same sulfonated matrix of R-SO3 for the second cation exchange column to so the same purpose of separating the AAV viral vector from the VVA empty capsid for obtaining a further purification of AAV vector particle. Therefore, the rejection claims are obvious to the issue claims for any person ordinary skill in the art.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9-14 of prior U.S. Patent No. 7,261,544B2. This is a statutory double 
Claims 18-25 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of prior U.S. Patent No. 7,261,544B2. This is a statutory double patenting rejection. Because the rejected claims are directed to a method comprises same active steps cited in the issued claims 1-8 although the descriptions of the salt concentrations are different but they are all meant to the same meanings of the first elution with lower salt concentration and the second elution with a higher salt convention relatively compared to the immediately previous step of the election buffers to obtain same eluted product by the first elution and second elution. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648